Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 6/9/22 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the Proir art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over An (WO 2017204413 A1) in view of Wang (US 20160313487 A1) and Terada (JP 2005259374 A, English Translation)
Regarding claim 1, An teaches an  optical laminate (Fig.1 and 5), comprising: a light guide plate 30; an adhesion layer 50 (adhesive patterns 50); an optical member laminated 10  on the light guide plate via the adhesion layer, wherein the adhesion layer is formed in a dot pattern in plan view, and a density of the dots has such a gradient as to increase from a light-entering side of the light guide plate along a light- guiding direction thereof (Fig.5).
An does not teach at least a first low-refractive index reinforcing portion and a second low-refractive index reinforcing portion, and wherein the first low-refractive index reinforcing portions and the second low-refractive index reinforcing portion are intermittently arranged so that the first low-refractive index reinforcing portion is  arranged at an end of the light guide plate along the light- guiding direction and the second low-refractive index reinforcing portion is arranged at an opposite end of the light guide plate along the light-guiding direction.  
Wang teaches a light guide (Fig.1 and 2) wherein a first adhesive portion and a second adhesive portion (4 and 5) are intermittently arranged so that the first and second adhesive portions are arranged at an end of the light guide plate and are arranged at an opposite end of the light guide plate along the shorter width. Although Wang does not teach the adhesives to be in the light propagation direction, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to use the adhesives in the light propagation direction, since the change of positions of the adhesives formed on the light guide involves routine skill in the art in order to robustly hold the two layers togethers. 
An in view of Wang does not teach the first and the second reinforcing portions have low refractive index.
However, adhesives with low refractive index materials are well known in the art as disclosed in Terada (see in Terada: efficient use of light emitted from the point light source 102 is hindered. As a means for coping with such a problem, it has been proposed to form an adhesive layer using a material having a low refractive index such as an adhesive material containing a fluorine compound (for example, see Patent Document 1)) and it would have been obvious to a person having ordinary skill in the art at the time the invention was made to use low refractive index adhesives as disclosed in Terada, in the device of An in view of Wang in order to achieve efficient use of light.

Regarding claim 4, An in view of Wang and Terada teaches an optical laminate as set forth in claim 1 above, however An in view of Wang and Terada does not teach that the thickness of the low refractive index portions accounts for 10% or less of a width of the light guide plate. An in view of Wang and Terada teach that thickness of the adhesive segments should be designed appropriately (see [0032] in Wang) and it would have been obvious to a person having ordinary skill in the art at the time the invention was made to use a lower thickness for the low refractive index portions in order to achieve a robust and mechanically stable display device and also to preserve the display features of the light guide.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over An in view of Wang   and Terada and further in view of Kim (KR 20100062556, English Translation)  
Regarding claim 2, An in view of Wang and Terada teaches the invention set forth in claim 1 above but does not teach the first low- 2Application No.: 17/299,420Docket No.: P210398US00 refractive index reinforcing portions and the second low-refractive index reinforcing portion each include a substrate, a low-refractive index layer formed on the substrate, and pressure-sensitive adhesive layers arranged as outermost layers on both surfaces thereof. However, since An in view of Wang and Terada already teach a low refractive index adhesive layer, and since substrates are widely used as a base/support element to optical components, it would have been obvious to add any substrate/base/support to the low refractive index layer in order to achieve extra support.
Further, regarding the double-sided tape included in the low refractive index portion, it is well known in the art to use double sided tapes that are coated with low refractive index coatings, thus forming a double-sided tape that includes a low refractive index layer as claimed, that is disclosed in Kim (see in Kim: In this case, the adhesive used may be a UV curable adhesive or an instant adhesive. As the pressure-sensitive adhesive, any one of a general double-sided tape, a low-refractive index adhesive-coated double-sided tape, pressure-sensitive adhesive printing, low-tension index adhesive printing, and UV-curable pressure-sensitive adhesive coating (liquid before UV curing, adhesive after curing) can be used) and it would have been obvious to a person having ordinary skill in the art at the time the invention was made to use low refractive index adhesives that is included with a double sided tape as disclosed in Kim, in the device of An in view of Wang in order to prevent loss of light (see use of low refractive index adhesive throughout Kim).

 Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over An in view of Wang, Terada, Kim, Kazuhito (KR 20180061172, cited previously) and Daisuke (WO 2018142813, US equivalent US 20200247089 is relied upon in the rejection, cited previously)
Regarding claim 7, An teaches an  optical laminate (Fig.1 and 5), comprising: a light guide plate 30; an adhesion layer 50 (adhesive patterns 50); an optical member laminated 10  on the light guide plate via the adhesion layer, wherein the adhesion layer is formed in a dot pattern in plan view, and a density of the dots has such a gradient as to increase from a light-entering side of the light guide plate along a light- guiding direction thereof (Fig.5).
An does not teach at least a first low-refractive index reinforcing portion and a second low-refractive index reinforcing portion, and wherein the first low-refractive index reinforcing portions and the second low-refractive index reinforcing portion are intermittently arranged so that the first low-refractive index reinforcing portion is  arranged at an end of the light guide plate along the light- guiding direction and the second low-refractive index reinforcing portion is arranged at an opposite end of the light guide plate along the light-guiding direction.  
Wang teaches a light guide (Fig.1 and 2) wherein a first adhesive portion and a second adhesive portion (4 and 5) are intermittently arranged so that the first and second adhesive portions are arranged at an end of the light guide plate and are arranged at an opposite end of the light guide plate along the shorter width. Although Wang does not teach the adhesives to be in the light propagation direction, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to use the adhesives in the light propagation direction, since the change of positions of the adhesives formed on the light guide involves routine skill in the art in order to robustly hold the two layers togethers. 
An in view of Wang does not teach the first and the second reinforcing portions have low refractive index.
However, adhesives with low refractive index materials are well known in the art as disclosed in Terada (see in Terada: efficient use of light emitted from the point light source 102 is hindered. As a means for coping with such a problem, it has been proposed to form an adhesive layer using a material having a low refractive index such as an adhesive material containing a fluorine compound (for example, see Patent Document 1)) and it would have been obvious to a person having ordinary skill in the art at the time the invention was made to use low refractive index adhesives as disclosed in Terada, in the device of An in view of Wang in order to achieve efficient use of light.
An in view of Wang and Terada do not teach the first low- 2Application No.: 17/299,420Docket No.: P210398US00 refractive index reinforcing portions and the second low-refractive index reinforcing portion each include a substrate, a low-refractive index layer formed on the substrate, and pressure-sensitive adhesive layers arranged as outermost layers on both surfaces thereof. However, since An in view of Wang and Terada already teach a low refractive index adhesive layer, and wherein substrates are widely used as a base/support element to optical components, it would have been obvious to add a substrate to the low refractive index layer in order to achieve extra support.
Further, regarding the double-sided tape included in the low refractive index portion as claimed, it is well known in the art to use double sided tapes that are coated with low refractive index coatings, thus forming a double-sided tape that includes a low refractive index layer as claimed, that is disclosed in Kim (see in Kim: In this case, the adhesive used may be a UV curable adhesive or an instant adhesive. As the pressure-sensitive adhesive, any one of a general double-sided tape, a low-refractive index adhesive-coated double-sided tape, pressure-sensitive adhesive printing, low-tension index adhesive printing, and UV-curable pressure-sensitive adhesive coating (liquid before UV curing, adhesive after curing) can be used) and it would have been obvious to a person having ordinary skill in the art at the time the invention was made to use low refractive index adhesives that is included along with a double sided tape as disclosed in Kim, in the device of An in view of Wang and Terada in order to prevent loss of light (see use of low refractive index adhesive throughout Kim).
An in view of Wang, Terada and Kim does not teach the low-refractive index layer is formed of one or a plurality of kinds of constituent units each forming a fine pore structure and the constituent units are chemically bonded to each other through a catalytic action.
Kazuhito teaches a low-refractive index layer is formed of one or a plurality of kinds of constituent units each forming a fine pore structure and the constituent units are chemically bonded to each other through a catalytic action (disclosed in Kazuhito:  “In the pore structure of the low refractive index layer, the single or single or plural constituent units constituting the pore structure may include, for example, a portion directly or indirectly chemically bonded through a catalytic action”).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to use the material, as disclosed in Kazuhito, in the device of An in view of Wang, Terada and Kim in order to hydrophilic property.
An in view of Wang, Terada, Kim and Kazuhito does not teach the first low-refractive index reinforcing portions and the second low-refractive index reinforcing portion each have a total light transmittance of 85% or more, and the low-refractive index layer has a refractive index of 1.25 or less.
Daisuke teaches a low-refractive index reinforcing portion 20 with a total light transmittance of 85% or more ([0019]-[0020]) and the low-refractive index layer has a refractive index of 1.25 or less ([0311] and Abstract and claim 1 of Daisuke) and it would have been obvious to a person having ordinary skill in the art at the time the invention was made to use the material, as disclosed in  Daisuke, in the device of An in view of Wang, Terada, Kim and Kazuhito in order to achieve a thin adhesive with high transmittivity ([000]-[0018]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over An in view of Wang, Terada and Kim and further in view of Daisuke (WO 2018142813, US equivalent US 20200247089 is relied upon in the rejection, cited previously)
Regarding claim 3, An in view of Wang, Takeda and Kim teaches the invention set for the in claim 2 above, but is silent regarding the low-refractive index layer has a refractive index of 1.25 or less.  
 Daisuke teaches a low-refractive index layer has a refractive index of 1.25 or less ([0311] and Abstract and claim 1 of Daisuke) and it would have been obvious to a person having ordinary skill in the art at the time the invention was made to use the material, as disclosed in  Daisuke, in the device of An in view of Wang, Terada and Kim,   in order to achieve a thin adhesive with high transmittivity ([000]-[0018]).

  Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over An in view of Wang and Terada, and further in view of Daisuke (WO 2018142813, US equivalent US 20200247089 is relied upon in the rejection, cited previously) 
Regarding claim 5, An in view of Wang and Terada teaches the invention set for the in claim 1 above, but is silent regarding the transmittance of 85% or more for the low refractive index reinforcing portions.
 Daisuke teaches a low-refractive index reinforcing portion 20 with a total light transmittance of 85% or more ([0019]-[0020], [0311] and Abstract and claim 1 of Daisuke) and it would have been obvious to a person having ordinary skill in the art at the time the invention was made to use the material, as disclosed in  Daisuke, in the device of An in view of Wang and Terada   in order to achieve a thin adhesive with high transmittivity ([000]-[0018]).

 				Response to Arguments
The arguments filed on 6/9/22 is acknowledged, however they are moot in light of new grounds of rejection for the amended claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

                                                     Contact Information
      	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatima Farokhrooz whose telephone number is (571)-272-6043.  The examiner can normally be reached on Monday- Friday, 9 am - 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571) 272-7242.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Fatima N Farokhrooz/
Examiner, Art Unit 2875